DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference are combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Paneseu U.S. 2016/0278841 (herein referred to as “Paneseu”) and in view of Vrba U.S. 2019/0069949 (earliest filing date: 03/09/2015; herein referred to as “Vrba”), Overmeyer U.S. 2016/0066916 (herein referred to as “Overmeyer”), Strobl U.S. 2016/0175025 (herein referred to as “Strobl”).
6.	Regarding Claims 1, 9, and 17, Paneseu teaches a surgical instrument comprising:
	a. A radio frequency (RF) instrument (para 0085 “medical instrument 20”) comprising an end effector (para 0085 “radiofrequency electrode(s) located along the medical instrument 20”); and
	b. A generator configured to supply power to the end effector, wherein the generator comprises a control circuit (para 0085 “medical instrument 20 can be coupled to a delivery module 40…the delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy deliver members”) configured to:		b.1 activating the radio frequency (RF) instrument for a first period T1, wherein a portion of the end effector is contacting a tissue during at least the first period T1 (Fig. 11 and 11A, para 0146 “a contact function, or contact criterion, can be determined based, at least in part, on an if-then case conditional criterion”);
		b.2 Plotting at least two electrical parameters associated with the tissue in contact with the RF instrument to classify an amount of the end effector in contact with the tissue (para 0146, Fig. 11 and 11A, looking at slope and phase);
		b.3 Applying a classification algorithm to classify the is in contact with the tissue (para 0184 “means for performing tissue contact sensing and/or tissue type determination”; para 0010 “processing device is configured to execute specific program…indicative of contact…output comprises of …binary assessment of whether contact exists or not…feedback may be based on contact determinations made by the processing device based on impedance measurements between the pair of electrodes….for example, the haptic output or feedback may be used to indicated that contact has occurred, a level of contact or a change in level of contact”); and
		b.4 Applying an amount of energy to the end effector based on the amount of the end effector in contact with the tissue para 1084 “means for generating energy (for example, a generator or other energy delivery module), means for connecting the means for generating energy to the means for tissue modulation”, para 0009 “the processing device is configured to adjust one or more energy delivery parameters of the ablative energy based on a determination of whether at least one of the pair of electrodes is in contact with tissue and/or is configured to terminated energy delivery based on a determination of whether at least one of the pair of electrodes is in contact with tissue or that contact has been lost”; para 0010 “processing device is configured to execute specific program…indicative of contact…output comprises of …binary assessment of whether contact exists or not…feedback may be based on contact determinations made by the processing device based on impedance measurements between the pair of electrodes….for example, the haptic output or feedback may be used to indicated that contact has occurred, a level of contact or a change in level of contact”).  Also, Paneseu points to the processing device that can adjust energy delivery parameters based on whether the pair of electrodes is in contact with the tissue at a certain threshold level or if contact has been lost (para 0010).  
	While, Paneseu teaches the quality of contact being related to an amount of pressure exerted by the instrument on the tissue sample, Paneseu fails to explicitly teach the amount of contact by the end effector with the tissue, wherein the amount of the end effector in contact with the tissue comprises one of: a tip bite of the tissue between a tip end of the first clamp arm and a tip end of the second clamp arm; and a full bite of tissue between an entire surface of the first clamp arm and an entire surface of the second clamp arm.  Panescu also fails to teach the end effector comprises a first clamp arm comprising a first electrode having a first polarity and a second clamp arm comprising a second electrode having a second polarity, and wherein the first clamp arm and the second clamp arm are pivotally connected.
	However, Vrba teaches a radiofrequency instrument (para 0010) comprising an end effector (Fig. 119A/B, ref nums 11905A, 11905B) and a generator (para 0093 “the contact sensing unit is within a same housing as the power or energy source (e.g., RF generator”; para 0674 “a sensing system may comprise an external driver and generator”), in which the generator determines the amount of contact by the end effector with the tissue (para 0674, “the sensing system may comprise a processing device adapted to determine whether a sufficient amount of contact exists or to determine a quantitative level of tissue contact based on tissue contact measurements received from the electrode assembly”). The processor then outputs an indicator that represents the amount of contact of level of tissue contact for the user to read (para 0674).  This type of sensing feature incorporated be using in any neuromodulation device (para 0674) in order to provide the user with the reading in order to determine if a sufficient amount of contact has been made in order to treat the desired area (para 0674).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu in order to have the generator classify the amount of tissue in contact with the end effector to determine whether there was sufficient contact for treatment.
	Vrba fails to teach wherein the amount of the end effector in contact with the tissue comprises one of: a tip bite of the tissue between a tip end of the first clamp arm and a tip end of the second clamp arm; and a full bite of tissue between an entire surface of the first clamp arm and an entire surface of the second clamp arm.
	Overmeyer teaches a surgical instrument with an end effector in which the processor/control circuit classifies the amount of the end effector in contact with the tissue (para 0290 “sensor 3008b is configured to detect one or more parameters indicative of a type of tissue bite, for example, a full bite, a partial proximal bite, and/or a partial distal bite”; para 0291 “the primary processor 2006 outputs the adjusted tissue thickness measurement and an indication of full or partial bite”; para 0308 “plurality of sensors 3208a-3208d during clamping allows a processor, such as, for example, the primary processor 2006, to utilize algorithms and look-up tables to recognize tissue characteristics and clamping positions and dynamically adjust the end effector”).  The amount of the end effector in contact with the tissue comprises one of a tip bite of the tissue between a tip end of the first clamp arm and a tip end of the second clamp arm (para 0359 “illustrates an end effector 3900 with a partial bite of tissue 3920”) and a full bite of tissue between an entire surface of the first clamp arm and an entire surface of the second clamp arm (para 0359 “with a full bite of tissue 3920 of uniform density, the measured first gap 3914a at the distal tip of the end effector 3900 may be approximately the same as the measured second gap 3922a in the middle or proximal end of the end effector 3900”).  This measure of contact of the end effector may be employed in order to determine the tissue placement or material properties of the tissue in order to apply the proper pressure on the target tissue (para 0359).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu-Vrba to include that the processor detects the amount of the contact the end effector has with the tissue in order to properly identify the type of tissue in order to apply the proper pressure to tissue.
	Strobl teaches a surgical device with an end effector (Fig. 2) in which the end effector has a first and second clamp arms (Fig. 2, ref nums 16a and 16b).  Each of these clamp arms have an electrode that have different polarities (para 0038 “the second jaw 16b can include a…insert 36 (Fig. 3B) explained in more detail below, which is connected to a first polarity via a return path for the energy source and thus acts as a return electrode…first jaw 16a has a first tissue engaging surface 18a, and an electrode 32” and para 0041 “the energy delivering electrode 32 may be coupled to a second polarity”).  The varying polarities is to allow the end effector to operate in a bipolar mode when treating tissue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to include a first and second electrode with a first and second polarity to have the device operate in bipolar mode to treat the target tissue.

7.	Regarding Claims 2, 10, and 18, Paneseu teaches the control circuit plotting at least two electrical parameters associated with the tissue in contact with the RF instrument comprise an initial RF impedance of the tissue (para 0146, Figs. 11, 11A, and 12, looking at slope and phase) and an amount of time in milliseconds that the RF impedance slope is ~0 (Fig. 12, ref num 1221 displays the slope, each reading, 1210, 1220, 1230, 1240 show a reading over a certain amount of time, and therefore could read when the slope is approximately 0).
	
8.	Regarding Claims 3, 11, and 19, Paneseu teaches the control circuit is further configured to collect data associated with the at least two electrical parameters in a predetermined amount of time (Fig. 11A, shows impedance, time, and phase as parameters being collected over an amount of time).

	
9.	Regarding Claims 5, 13, and 21, Paneseu teaches the control circuit is further configured to classify the amount of the end effector in contact with the tissue using a support vector machine algorithm (para 0168 “the processor 1332 is adapted to communicate with and execute modules…for processing data, wherein the modules are stored in a memory.  The modules may comprise software in the form of an algorithm or machine-readable instructions”).

10.	Regarding Claims 6, 14, and 22, Paneseu teaches the support vector machine algorithm comprises a linear basis function, a polynomial basis function, or a radial basis function (para 0125 “impedance measurements may be applied to a model. For example, a frequency response function r(f) may be created and fit to a polynomial or other fitting function…thresholds may then be set on the polynomial terms to determine whether or not the electrode is in contact with tissue”).

11.	Regarding Claims 7, 15, and 23, Paneseu teaches the control circuit is further configured to apply an activation algorithm specific to the amount of the end effector in contact with the tissue after the first period T1 (para 0009 “the processing device is configured to adjust one or more energy delivery parameters of the ablative energy based on a determination of whether at least one of the pair of electrodes is in contact with tissue and/or is configured to terminate energy delivery based on a determination of whether at least one of the pair of electrodes is in contact with tissue or that contact has been lost”).

12.	Regarding Claims 8, 16, and 24, Paneseu teaches the classification algorithm is configured to classify the amount of the end effector in contact with the tissue into a first group wherein a tip end of the end effector contacts the tissue or a second group wherein an entire surface of the end effector contacts the tissue (para 0171 “electrical measurements…such as impedance magnitude…obtain by contact detection subsystem or module”, Fig. 11A). 

13.	Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paneseu, Vrba, Overmeyer, and Strobl, and further in view of Amoah U.S. 8,585,694 (herein referred to as “Amoah”).
14.	Regarding Claims 4, 12, and 20, Paneseu teaches collecting the data associated within the predetermined amount of time (Fig. 11A, shows impedance, time, and phase as parameters being collected over an amount of time)
However, Paneseu as modified fails to teach that the predetermined amount of time comprises a first 0.75 seconds after activation of the radio frequency (RF) instrument.
Amoah teaches of an electrosurgical generator (ref num 1) that contains a timer that determines the predetermined period of time has elapsed (Col. 2, lines 60-63).  This predetermined value of time can be between 0.5 and 5 seconds, between 0.75 and 3 seconds, or between 1 and 2 seconds (Col. 3, lines 10-12).  This predetermined amount of time is an indication of when the RF energy has been delivered to the instrument and the user can then manually end the process or prompt an application (Col. 2 lines 64-66 – Col. 3 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator in Paneseu and included the timer/indicator in Amoah in order to have a predetermined time of 0.75 seconds in order to then manually actuate the data collection after the RF energy has been administered.  

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794